Citation Nr: 0104897	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right posterior chest, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision that denied increased 
ratings for residuals of shell fragment wounds of the right 
posterior chest (rated 10 percent) and right thigh (rated 0 
percent).  The veteran had a Board hearing on these issues in 
January 2001.


REMAND

At his Board hearing, the veteran asserted that his residuals 
of shell fragment wounds of the right posterior chest and 
right thigh had worsened; he maintained that the last VA 
compensation examinations, in June 1998 and March 1999, did 
not adequately address his disabilities; and he requested 
another VA examination.  After a review of the record, the 
Board agrees that another VA examination would be helpful and 
in keeping with the duty to assist the veteran with his 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); Caffrey v. Brown, 6 Vet.App. 
377 (1994).

Accordingly, the case is remanded for the following action: 

1.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of residuals of 
shell fragment wounds of the right 
posterior chest and right thigh.  The 
claims folder should be provided to and 
reviewed by the examiner, and the 
examination report should indicate that 
such has been accomplished.  

Based on review of historical medical 
records (including service records 
describing the wounds, and post-service 
records) and current examination 
findings, the doctor should indicate 
whether the shell fragment wounds of the 
right posterior chest and right thigh 
involve muscle injuries.  If muscle 
injuries associated with the wounds are 
found, the doctor should name the 
involved muscles and muscle group 
numbers, and should assess the severity 
of the muscle injuries.  

Related wound scars should be described, 
including objective signs of pain and 
tenderness.  The doctor should detail all 
current functional impairment from 
residuals of shell fragment wounds of the 
right posterior chest and right thigh.

2.  Thereafter, the RO should review the 
claims for increased ratings for 
residuals of shell fragment wounds of the 
right posterior chest and right thigh.  
The RO should consider all applicable 
diagnostic codes for rating the 
disabilities.  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




The veteran may submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





